Citation Nr: 0210419	
Decision Date: 08/23/02    Archive Date: 08/29/02	

DOCKET NO.  00-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis and Grade I 
retrospondylolisthesis of L5 on SI as residual of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1964 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for residuals of a low 
back injury.  

A June 2001 Board decision found that new and material 
evidence had been submitted to reopen the veteran's claim of 
service connection for residuals of a low back injury.  The 
Board remanded the appeal in June 2001.  


FINDING OF FACT

The veteran's currently manifested arthritis of the low back 
and Grade I retrospondylolisthesis of L5 on SI did not exist 
during active service or for many years thereafter, and is 
not related to active service.  


CONCLUSION OF LAW

Arthritis of the low back and Grade I retrospondylolisthesis 
of L5 on SI was not incurred in or aggravated during active 
service and the service incurrence of arthritis may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statement of 
the case informing them of the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, the 
evidence considered, and the reasons for the denial of his 
claim.  The record reflects that attempts have been made to 
obtain VA treatment records as well as any additional service 
medical records, with negative responses received.  Social 
Security records have been requested and obtained and the 
veteran has indicated that no additional evidence exists.  
Therefore, the Board concludes that the VA has complied with 
the VCAA in notifying the veteran and providing assistance in 
developing the claim, and that the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for 90 days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.309.  

The report of the veteran's April 1964 service entrance 
examination, and medical history completed in conjunction 
therewith, reflects no complaint or finding regarding any 
back disability.  Service medical records are silent for 
complaint, finding, or treatment with respect to a back 
injury or back disability.  A medical history completed by 
the veteran in December 1967, in conjunction with his service 
separation examination reflects that he initially indicated 
that he had recurrent back pain, but changed this to indicate 
that he had no recurrent back pain, initialing the change.  
The medical history also indicates that it was originally 
reported that the veteran had a back injury, but this was 
crossed out and the medical history indicates that he did not 
have any other injury.  The physician's summary does not 
reflect any report regarding any back injury or disability.  
The report of the December 1967 service separation 
examination indicates that the veteran's spine, 
musculoskeletal, and neurological systems were all normal.  

In February 1980 the veteran filed a claim indicating a 
desire to establish service connection for disability related 
to an injury of his back.  

An April 1980 letter from J. F. Donofrio, D.C., a private 
chiropractor, reflects that the veteran's spine had been 
analyzed at the office of Dr. Donofrio in July 1974.  The 
analysis revealed vertebral subluxations.  

The reports of April 1980 VA general and orthopedic 
examinations reflect that there were no neurological 
abnormalities.  X-rays of the lumbosacral spine were negative 
and the clinical orthopedic examination was also negative.  

The report of a March 1985 private CT scan of the veteran's 
low back reflects the opinion of mild bulging of the annulus 
at L5 - S1 and arthritic changes in the facet joints.  

A record relating to disability awarded by the Social 
Security Administration reflects that the veteran's 
disability began in June 1998.  The primary diagnosis was 
disorders of the back, discogenic and degenerative.  Private 
medical evidence that the Social Security Administration 
relied on in reaching this conclusion include a February 1999 
private X-ray report indicating that the veteran had Grade I 
retrospondylolisthesis of L5 on SI.  A February 1999 private 
clinical record indicates that the veteran had a 25-year 
history of back pain.  The report of a November 2000 private 
examination indicates that the veteran reported that his back 
had been sore for 30 years or more.  It indicates that he had 
not had any specific injury.  The examination summary 
indicates that the veteran's back pain had bothered him for 
30 to 33 years, gradually progressing to the point where he 
had to retire.  It indicates that the veteran had no specific 
injury to cause the back pain.  The pain was musculoskeletal 
rather than neurogenic in origin.  

The veteran has offered testimony at a personal hearing in 
March 2001.  At this hearing he indicated his belief that his 
current back disability is related to an incident during his 
active service when he experienced back pain while lifting a 
tire.  The veteran, as a lay person, is qualified to offer 
his recollection as to events that occurred during his life, 
but he is not qualified to offer a medical diagnosis or a 
medical etiology as to his currently manifested low back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

There is no competent medical evidence indicating that the 
veteran had any disability of his low back during active 
service.  The veteran has offered his testimony regarding an 
incident while lifting a tire during active service and there 
is a crossed out notation relating to an incident relating to 
his back on his report of medical history that was completed 
in conjunction with his service separation examination.  
However, there is no competent medical evidence indicating 
that the veteran had any chronic disability of his back 
during active service.  There is competent medical evidence, 
in the form of the report of his service separation 
examination indicating that he did not have any disability of 
his back, but that his back was normal at the time he was 
examined in December 1967.  The earliest that competent 
medical evidence indicates that there was any abnormality of 
the veteran's back is a reference to vertebral subluxation in 
July 1974.  

The earliest that there is evidence that he had arthritis of 
the back is the report of a CT scan in 1985.  The reports of 
VA X-ray, orthopedic, and general examinations, completed in 
April 1980, indicate that the veteran did not have chronic 
disability of his back at that time and his X-rays, at that 
time, were normal.  Therefore, there is no competent medical 
evidence indicating that the veteran had arthritis of the 
back during his active service or prior to 1985.  There is 
competent medical evidence that he did not have arthritis of 
the back in 1980.  

In light of the above analysis, there is no competent medical 
evidence indicating that the veteran had disability of the 
back that was residual to an inservice injury during his 
active service or that he had arthritis of the low back 
within one year of discharge from active service.  There is 
competent medical evidence that his back was normal at the 
time of discharge from active service and that he did not 
have arthritis of the low back in 1980.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran had chronic disability of the low back during active 
service or that he had arthritis of the low back within one 
year of discharge from his active service.  

There is no competent medical evidence associating currently 
manifested arthritis or subluxation of the low back with the 
veteran's active service.  The competent medical evidence 
indicates that subluxation of the low back was first noted in 
1974 and arthritis in 1985.  There is competent medical 
evidence indicating that the veteran's currently manifested 
back disability is not related to any specific injury.  There 
is no competent medical evidence associating currently 
manifested disability with the inservice incident relating to 
lifting of the tire.  Therefore, a preponderance of the 
evidence is against a finding that currently manifested 
subluxation of the low back and arthritis of the low back are 
related to any inservice incident reported by the veteran.  
On the basis of the above analysis a preponderance of the 
evidence is against the veteran's claim of service connection 
for arthritis and Grade I retrospondylolisthesis of L5 on SI 
as residual of an inservice back injury.  





ORDER

Service connection for arthritis of the low back and Grade I 
retrospondylolisthesis of L5 on SI is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

